§-or~
                                                                                                  or    53>C7

           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON                                    ^V? S^
                                                                                                     ow

                               DIVISION ONE                                                      m §1
MARK S. HAMLIN,                                         No. 73507-1-1


                           Respondent,

                  v.                                    UNPUBLISHED OPINION

AVIS ROBINSON HAMLIN,

                           Appellant.                    FILED: March 14, 2016

       Schindler, J. — Avis Hamlin appeals the order denying her motion to vacate a

default judgment. Avis contends the judgment is void because the declaration in

support of service by publication did not meet the statutory requirements. Because

there is no dispute the plaintiff made diligent efforts to personally serve Avis and the

declaration set forth facts supporting the conclusion that Avis was trying to avoid service

of process, we affirm.

                                                FACTS

       Mark Hamlin filed a summons and a complaint for personal injuries against his

mother Avis Hamlin in August 2012. The attorney representing Mark confirmed Avis's

current home address as 3103 16th Avenue South in Seattle.1 The attorney retained




       1 Because the parties share the same last name, we refer to them by their first names for clarity.
No. 73507-1-1/2


ABC Legal Services (ABC) to personally serve Avis with the summons and complaint.

ABC made seven unsuccessful attempts to serve Avis.

      On September 10, Mark filed a motion for an order authorizing service by

publication. Mark's attorney submitted a declaration in support of the motion and the

ABC "Process Service Detail" report. The attorney states:

            1.    Plaintiffs counsel used two electronic databases to locate
      Avis Robinson Hamlin in this State: Westlaw and Address Screener.
      Using the information obtained from these databases, Plaintiff's counsel
      has attempted to personally serve Ms. Hamlin (via ABC Legal Services) at
      her current address. See Ex. 1.
             2.     ABC Legal Services advises they can tell Defendant Hamlin
      is inside the home, but she will not open the door.
              3.    In light of the above, Plaintiff's counsel has a good faith
      belief that Defendant Hamlin is concealing herself in the State to avoid
      service of process.
              4.    A copy of the Summons, Complaint and Civil Case Schedule
      has been placed in the mail directed to Defendant Hamlin at her place of
      residence.


      The ABC Process Service Detail report shows the process server attempted to

serve Avis seven different times at 3103 16th Avenue South. On five occasions, the

entry gate was locked preventing access to the front door. The other times, the entry

gate was unlocked but no one answered the front door. The report notes a neighbor

confirmed Avis lived at that address but "very rarely does she go outside." The report

describes the dates of attempted service of process and "Service Events:"

             Occurred         Service Events
        08/21/2012 16:57      Attempt made at 3103 16TH AVE S, SEATTLE,
        (47.5754,-122.313)    WA 98144: No access to subject's door. Same
                              situation
        08/24/2012 18:29      Attempt made at 3103 16TH AVE S, SEATTLE,
        (47.5759,-122.312)    WA 98144: No access to subject's door. Same
                              situation
No. 73507-1-1/3




       08/30/2012 20:09        Attempt made at 3103 16TH AVE S, SEATTLE,
       (47.5761,-122.312)      WA 98144: No Answer at door, no noise inside,
                               no movement inside and lights on inside. Entry
                               gate was unlocked. No response.
        09/01/2012 15:33       Attempt made at 3103 16TH AVE S, SEATTLE,
        (47.576,-122.312)      WA 98144: No answer at door, no noise inside,
                               no movement inside and no lights.
        09/02/2012 11:42       Attempt made at 3103 16TH AVE S, SEATTLE,
        (47.576,-122.312)      WA 98144: No access to subject's door. Entry
                               locked.
        09/04/2012 19:08       Attempt made at 3103 16TH AVE S, SEATTLE,
        (47.5761,-122.312)     WA 98144: No access to subject's door. Entry
                               gate locked. Spoke with the neighbor on the left
                               sis [sic] of address. They said subject does live
                               there. But very rarely does she go outside.
        09/05/2012 13:52       Attempt made at 3103 16TH AVE S, SEATTLE,
        (47.5761,-122.312)     WA 98144: No access to subject's door. Same
                               situation


              Entered          Notifications
        09/07/2012 14:42       Per Darla: needs dons [sic] includine [sic] the
                               neighbor stating subject is a recluse.

      The court granted Mark's motion for service by publication. The order states,

"[T]he summons in this matter may be served on the nonmoving party by publication in

conformity with RCW 4.28.100."

       Beginning in September 2012, Mark published a "Summons by Publication" in

The Daily Journal of Commerce for six consecutive weeks. The Summons by

Publication states:

                             SUMMONS BY PUBLICATION
                         Superior Court No. 12-2-26519-4 SEA
             IN THE SUPERIOR COURT of the State of Washington in and for
       the County of King.
             Mark S. Hamlin, Plaintiff, v. Avis Robinson Hamlin, Defendant.
       No. 12-2-26519-4 SEA. Summons by Publication.
             The State of Washington to: Avis Robinson Hamlin
              You are hereby summoned to appear within sixty days after the
       date of the first publication of this summons, to wit, within sixty days after
       the 11th day of September, 2012, and defend the above entitled action in
No. 73507-1-1/4


       the above entitled court, and answer the complaint of Plaintiff Mark
       Hamlin, and serve a copy of your answer upon the undersigned attorneys
       for Plaintiff Mark Hamlin at their office below stated; and in case of your
       failure so to do, judgment will be rendered against you according to the
       demand of the complaint, which has been filed with the clerk of said court.
            This action is for damages as a result of assault and battery.
             Dated this 10th day of September, 2012.
            SCHROETER, GOLDMARK & BENDER, REBECCA J. ROE,
       WSBA #7560, Counsel for Plaintiff, 810 Third Avenue, Suite 500, Seattle,
       WA 98104. Phone (206) 622-8000.
             Date of first publication in the Seattle Daily Journal of Commerce,
       September 11, 2012.
                                                                10/16(288258).

       On September 13, Mark also mailed a copy of the summons, complaint, and

order setting civil case schedule to Avis at 3103 16th Avenue South. The summons,

complaint, and order setting civil case schedule mailed to Avis were not returned.

       A year later, Mark filed a "Motion for Order of Default of Defendant Avis Robinson

Hamlin." Mark mailed a copy of the motion to Avis at the 3103 16th Avenue South

address. Avis did not respond. On September 13, 2013, the court entered an order of

default against Avis.

       In early 2014, Mark filed a motion for entry of a default judgment. Mark noted the

motion for a hearing on March 14. Mark mailed a copy of the notice of entry of a default

judgment to Avis at 3103 16th Avenue South by regular and certified mail. Mark also

published a copy of the "Note for Motion Docket" in The Daily Journal of Commerce.

The published note states:

                                NOTE FOR MOTION DOCKET
                        Superior Court No. 12-5-26519-4 SEA
             IN THE SUPERIOR COURT of the State of Washington for the
       county of King.
              Hamlin vs. Hamlin. No. 12-5-26519-4 SEA. Note for Motion
       Docket Seattle Courthouse Only. (Clerk's Action Required NTMTDK.)
             To: The Clerk of the Court and to all other parties listed below:
No. 73507-1-1/5


              Please take notice that an issue of law in this case will be heard on
       the date below and the Clerk is directed to note this issue on the calendar
       checked below.
                 Calendar Date: March 14, 2014
                 Day of Week: Friday.
                 Nature of Motion: Motion for Default Judgment.

       Avis did not respond. On March 28, 2014, the court entered findings of fact,

conclusions of law, and judgment against Avis for $500,000 plus statutory costs and

attorney fees.

       Approximately a year later on April 3, 2015, Avis filed a motion to vacate the

default judgment. Avis argued the attorney's declaration did not comply with the

statutory requirements for service by publication.

       In opposition, Mark's attorney submitted another declaration with a community

property agreement showing that Avis has lived at 3103 16th Avenue South in Seattle

since 1977; the motion and declaration for service by publication; the affidavit of

publication; and proof showing that Mark mailed the summons, complaint, and order

setting civil case schedule to Avis.

       The court denied the motion to vacate the default judgment. Avis appeals.

                                         ANALYSIS


       Avis asserts the court erred in denying her motion to vacate the default judgment

because the declaration submitted in support of the motion for service by publication

does not satisfy the requirements of RCW 4.28.100(2). Mark contends he met the

statutory requirements for service by publication under RCW 4.28.100(2).

       "A default judgment entered without personal jurisdiction is void." Ha v. Signal

Elec. Inc., 182 Wash. App. 436, 447, 332 P.3d 991 (2014). "Proper service of the
No. 73507-1-1/6


summons and complaint is essential to invoke personal jurisdiction." Scanlan v.

Townsend, 181 Wash. 2d 838, 847, 336 P.3d 1155 (2014).2

       We review de novo the trial court's decision to deny a CR 60(b) motion to vacate

a default judgment for failure to comply with the requirements for service of process.

Dobbins v. Mendoza. 88 Wash. App. 862, 871, 947 P.2d 1229 (1997).

       RCW 4.28.100 authorizes service by publication. RCW 4.28.100(2) states, in

pertinent part:

       Service of summons by publication—When authorized. When the
       defendant cannot be found within the state, and upon the filing of an
       affidavit of the plaintiff, his or her agent, or attorney, with the clerk of the
       court, stating that he or she believes that the defendant is not a resident of
       the state, or cannot be found therein, and that he or she has deposited a
       copy of the summons (substantially in the form prescribed in RCW
       4.28.110) and complaint in the post office, directed to the defendant at his
       or her place of residence, . .. and stating the existence of one of the
       cases hereinafter specified, the service may be made by publication of the
       summons, by the plaintiff or his or her attorney in any of the following
       cases:


                (2) When the defendant, being a resident of this state, .. . avoid[s]
       the service of a summons, or keeps himself or herself concealed therein
       with like intent.

       Under RCW 4.28.100(2), a party seeking an order allowing service by publication

must (1) demonstrate that he made reasonably diligent efforts to personally serve the

defendant and (2) set forth facts supporting a conclusion that the defendant was

concealing herself to avoid service of process. Boes v. Bisiar. 122 Wash. App. 569, 574,

94 P.3d 975 (2004); Rodriguez v. James-Jackson. 127 Wash. App. 139, 144, 111 P.3d
271 (2005); Bruffv. Main. 87 Wash. App. 609, 612, 943 P.2d 295 (1997). While the




       2 Internal quotation marks omitted.
No. 73507-1-1/7


plaintiff's declaration must "clearly articulate facts." the declaration need "not clearly

prove intent to avoid service." Boes, 122 Wash. App. at 577.3

       Because service by publication is "in derogation of the common law," a party

must strictly comply with the statute authorizing service by publication. Rodriguez. 127
Wash. App. at 143. We determine strict compliance on a case-by-case basis. Boes. 122
Wash. App. at 576.

       Here, there is no dispute Mark made reasonably diligent efforts to personally

serve Avis. The parties dispute whether the attorney declaration set forth facts

supporting the conclusion that Avis was concealing herself to avoid service of process.

Where a defendant challenges the sufficiency of service and the plaintiff submits a

supplemental declaration, we consider both the original declaration and the declaration

submitted after the challenge to service by publication. Boes. 122 Wash. App. at 574;

Dobbins, 88 Wash. App. at 872-73; Brennan v. Hurt. 59 Wash. App. 315, 318-19, 796 P.2d
786 (1990).

       Avis contends there is no foundation for the attorney's assertion that "Plaintiff's

counsel has a good faith belief that Defendant Hamlin is concealing herself in the State

to avoid service of process." Avis argues the attorney's statement that "ABC Legal

Services advises they can tell Defendant Hamlin is inside the home, but she will not

open the door," is the "entire basis" for granting the motion for service by publication.
The record does not support her argument.

       The declaration filed by Mark's attorney in support of the motion for publication

shows the attorney used two different electronic databases to ascertain Avis's current

address was 3103 16th Avenue South in Seattle. The community property agreement

       3 Emphasis in original.
No. 73507-1-1/8


attached to the later declaration confirms that Avis has lived at 3103 16th Avenue South

since at least 1977.

      The attorney retained ABC to personally serve Avis at 3103 16th Avenue South.

The attorney declaration establishes the ABC process server made seven different but

unsuccessful attempts to serve Avis at that address. Further, Avis does not dispute that

she lives at 3103 16th Avenue South in Seattle. Nor does Avis contend she was not

home during any of the seven attempts to serve her at that address.

      The record also establishes the attorney mailed copies of the summons and

complaint, the motion for default, and notice of the entry of the default judgment to Avis

at 3103 16th Avenue South and the mail was never returned.

      The facts set forth in the declarations support a conclusion that Avis was

concealing herself to avoid service of process.

       The cases Avis relies on are distinguishable. In Rodriguez, the plaintiff did not

make an " 'honest and reasonable effort'" to locate the defendant, and "[t]he reason

[the defendant] moved to Texas was because her husband took a job in a school

outside of Houston, not to avoid service of process." Rodriguez. 127 Wash. App. at 145-

46. In Kent v. Lee. 52 Wash. App. 576, 580, 762 P.2d 24 (1988), the court held the

affidavits "set forth no facts—and not even an allegation—that [the defendant] was a

Washington resident, and it is now apparent that there are no such facts." In

Charboneau Excavating, Inc. v. Turnipseed. 118 Wash. App. 358, 363-64, 75 P.3d 1011

(2003), the court concluded the plaintiff "did not exercise reasonable diligence" to locate

and serve the defendant, and "[n]othing in the record shows that [the defendant] was

trying to conceal himself to avoid service of process."
No. 73507-1-1/9


      Because the record shows Mark satisfied the statutory requirements for service

by publication under RCW 4.28.100(2), we affirm the order denying the motion to vacate

the default judgment.




                                           fanu^y
WE CONCUR:




   | / ^t^k gy \ O